
	

113 SRES 211 ATS: Designating September 2013 as National Spinal Cord Injury Awareness Month.
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 211
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Rubio (for himself
			 and Mr. Nelson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2013 as
		  National Spinal Cord Injury Awareness Month.
	
	
		Whereas the estimated 1,275,000 individuals in the United
			 States who live with a spinal cord injury cost society billions of dollars in
			 health care costs and lost wages;
		Whereas an estimated 100,000 of those people are veterans
			 who suffered the spinal cord injury while serving as members of the Armed
			 Forces of the United States;
		Whereas accidents are the leading cause of spinal cord
			 injuries;
		Whereas motor vehicle crashes are the second leading cause
			 of spinal cord and traumatic brain injuries;
		Whereas 70 percent of all spinal cord injuries that occur
			 in children under the age of 18 are a result of motor vehicle accidents;
		Whereas every 48 minutes a person will become paralyzed,
			 underscoring the urgent need to develop new neuroprotection, pharmacological,
			 and regeneration treatments to reduce, prevent, and reverse paralysis;
			 and
		Whereas increased education and investment in research are
			 key factors in improving outcomes for victims of spinal cord injuries,
			 improving the quality of life of victims, and ultimately curing paralysis: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2013 as National Spinal Cord Injury Awareness
			 Month;
			(2)supports the
			 goals and ideals of National Spinal Cord Injury Awareness Month;
			(3)continues to
			 support research to find better treatments, therapies, and a cure for
			 paralysis;
			(4)supports clinical
			 trials for new therapies that offer promise and hope to those persons living
			 with paralysis; and
			(5)commends the
			 dedication of local, regional, and national organizations, researchers,
			 doctors, volunteers, and people across the United States that are working to
			 improve the quality of life of people living with paralysis and their
			 families.
			
